Dismissed and Opinion Filed December 31, 2018




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-18-00945-CV

                    JEANETTE L. JOHNSON, Appellant
                                  V.
U-HAUL CORP /DBA: U-HAUL MOVING AND STORAGE OF CEDAR HILL, Appellee

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-18-07764

                            MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Evans, and Justice Brown
                                   Opinion by Justice Evans

       By notice of appeal filed August 17, 2018, Jeannette L. Johnson challenges the trial court’s
order of that same date compelling arbitration. Because an order compelling arbitration is
reviewable on appeal only upon final judgment and the clerk’s record does not reflect a final
judgment has been signed, we questioned our jurisdiction over this appeal. See Human Biostar,
Inc. v. Celltex Therapeutics Corp., 514 S.W.3d 844, 847 (Tex. App.—Houston[14th Dist.] 2017,
pet. denied). At our request, the parties filed letter briefs addressing our concern. Appellant’s
letter brief, however, fails to demonstrate our jurisdiction. Accordingly, we dismiss the appeal
and all pending motions. See TEX. R. APP. P. 42.3(a).

                                                  /David Evans/
                                                  DAVID EVANS
                                                  JUSTICE


180945F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 JEANETTE L. JOHNSON, Appellant                     On Appeal from the 116th Judicial District
                                                    Court, Dallas County, Texas
 No. 05-18-00945-CV        V.                       Trial Court Cause No. DC-18-07764.
                                                    Opinion delivered by Justice Evans, Chief
 U-HAUL CORP/DBA: U-HAUL                            Justice Wright and Justice Brown
 MOVING AND STORAGE OF CEDAR                        participating.
 HILL, Appellee

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered this 31st day of December, 2018.




                                             –2–